Title: To James Madison from William C. C. Claiborne, 14 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


14 July 1804, New Orleans. “I enclose you the last number of the Moniteur, printed in this city. It contains an account of the proceedings of a number of citizens who had assembled for the purpose of praying Congress for redress of their grievances, and also a singular publication from the Marquis of Casa Calvo together with an address signed (it is said) by many of the ancient and respectable subjects of Louisiana, expressive of their gratitude for the benevolent acts of His Catholic Majesty, and of contempt for such obscure and ungrateful characters, as are not penetrated with like Sentiments. Thus we find Sir that some of these same people, who are signing memorials Supplicating Congress for all the blessings of a free, representative system, are conveying to the representative of a king a testimony of their gratitude and respect for their late despotic government.
“I must confess, I have viewed with an eye of jealousy and inquietude the long residence of the Spanish officers among us: the Marquis assumes in all his communications with me, the title of Commissioner of his Catholic Majesty; and Morales that of Intendant. When these agents of Spain will retire from Louisiana I know not, but from the publications in the enclosed papers, you will discover an ardent disposition exists to excite and perpetuate in the district, a grateful recollection of the former favours of his Catholic Majesty. I do not know what inference the Marquis wishes to be drawn from the language used towards the close of his communication, to wit: ‘et pour qu’a l’avenir il puisse en resulter les effets convenables’: and I am not certain, but I shall solicit an explanation.
“The ‘famous libel’ published in the Telegraphe (enclosed) which has so greatly excited the sensibility of the Marquis, ⟨is⟩ an attack not against the King of Spain, but against the former local Government of Louisiana which is represented as having been despotic and unjust.
“I wish for myself, all the foreign agents were withdrawn from Louisiana. I believe this district is at this time, the theatre of intrigue as well for the Satellites of France as Spain, and that the political discontents which exist are fostered and encouraged by the partizans of these two powers.” Adds in a postscript: “The first meeting of the memorialists was on the first of July, and the address to the Marquis, is of the same date; it is therefore probable, the occasion of that assemblage was embraced, to procure signatures to this adulatory address.”
